Citation Nr: 1517697	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-07 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of multiple pelvic fractures, including degenerative joint disease (DJD) of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to specially adapted housing or a special home adaptation grant has been raised by the record in a February 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

In a written statement received in February 2015, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to an evaluation in excess of 40 percent for residuals of multiple pelvic fractures, including DJD of the right hip.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to an evaluation in excess of 40 percent for residuals of multiple pelvic fractures, including DJD of the right hip, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his March 2013 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to an evaluation in excess of 10 percent for residuals of multiple pelvic fractures, including DJD of the right hip.  In an October 2014 rating decision, the RO assigned a 40 percent rating for residuals of multiple pelvic fractures, including DJD of the right hip, effective June 14, 2010, the date the Veteran's increased rating claim was received.  The RO also granted service connection for limitation of abduction of the right thigh, assigning a 20 percent rating for that disability, effective June 14, 2010.  In addition, the RO granted service connection for limitation of extension of the right thigh, assigning a 10 percent rating for that disability, effective June 14, 2010.  Because the increased disability ratings assigned are not the maximum ratings available for this disability, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in a February 2015 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.


ORDER

The appeal for entitlement to an evaluation in excess of 40 percent for residuals of multiple pelvic fractures, including DJD of the right hip, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


